Citation Nr: 0934752	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  08-27 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
July 1969 to May 1973.  He also served in the Ohio National 
Guard. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2008 of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record.  

The claim is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran was awarded the Combat Infantryman Badge.  The 
service treatment records for active duty and for the 
National Guard are negative for hepatitis. 

VA records show that in May 2008 a VA physician stated that 
as the Veteran was exposed to blood in combat in Vietnam and 
since hepatitis C was blood born, it was possible that he 
contracted hepatitis during the Vietnam War. 

In May 2009, the Veteran testified that he contracted 
hepatitis C during combat in Vietnam.  

As there is a reasonable possibility that claim can be 
substantiated, further development of the claim under the 
duty to assist is required. 



Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify VA 
records or other Federal or non-Federal 
records, pertaining to treatment of 
hepatitis C before 2000.  If necessary 
assist the Veteran in obtaining the 
records he identifies. 

2. Afford the Veteran a VA examination 
to determine whether it is at least as 
likely as not that the Veteran's 
hepatitis C is related to his combat 
experiences in Vietnam. 

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against 
causation.

The claims folder should be made 
available to the examiner for review.

3. After the above development is 
completed, adjudicate the claim.  If 
the benefit sought remains denied, 
furnish the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

